DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2020 and 02/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claim 2, 5, 10, 14-16, and 19 are objected to because of the following informalities:
In claim 2, line 1, claim 10, line 1, and claim 16, line 1, the term “TCP” should be defined as to what it stands for.
In claim 5, line 1, claim 14, line 1, and claim 19, line 1, “banks” should read “bank.”
In claim 15, line 5, the term “SDN” should be defined as to what it stands for.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 15-20 recite a computer readable medium. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 211.01. When the broadest reasonable interpretation of a claim covers signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter. As a result, claims 15-20 are rejected under 35 U.S.C. 101 for covering non-statutory subject matter. 
	The rejected claim(s) may be amended to narrow the claim to cover only the statutory embodiment to avoid the rejection under 35 USC 101 by adding the limitation “non-transitory” before “computer readable medium.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 recites the limitation "the TCP flow state" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation "the TCP flow state" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 recites the limitation "the TCP flow state" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, 11-12, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miriyala et al. (US 10,742,557 B1), hereinafter referred to as Miriyala, in view of Agrawal et al. (US 10,237,206 B1), hereinafter referred to as Agrawal.

	Regarding claim 1, Miriyala teaches a system for implementing policies in a software defined network (SDN) of a virtual computing environment (Miriyala - Fig. 1; Col. 3 lines 25-40, note network system), the system comprising:
	one or more processors (Miriyala - Fig. 2; Col. 2 lines 29-33, note one or more processors of a policy controller); and
	a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon that, when executed by the one or more processors (Miriyala - Col. 2 lines 29-33, note non-transitory computer-readable storage medium having stored thereon instructions executable by one or more processors of a policy controller), cause the system to perform operations comprising:
	receiving, at an ingress port from a first of the network switches, a data packet addressed to an endpoint in a virtual network of the virtual computing environment (Miriyala - Fig. 1; Col. 10 lines 45-64, note routing of packets within server 12, routing packets through data center 10A (determined by the protocol, source IP address, destination IP address, source port, and destination port that are used to route packets through the physical network, see Col. 4 lines 32-43)), the virtual computing environment comprising two SDN appliances communicatively coupled to two network switches (Miriyala - Fig. 2, note servers 12A to 12X connected to TOR (top-of-rack) switches 16A to 16N, respectively), the SDN appliances configured to disaggregate enforcement of policies of the SDN from hosts of the virtual computing environment (Miriyala - Fig. 2; Col. 7 lines 50-67, note scalable policy deployment is extended to allow supporting network devices, such as TOR switches 160-16Z to enforce policies on behalf of devices, such as BMS (bare-metal server) 28; Col. 8 lines 31-47, note scalable policy deployment, policy enforcement-related operations may be performed by any of TOR switches 16, chassis switches 18, or other network devices that make up switch fabric 14; Col. 9 lines 9-41, note scalable policy management using supporting network devices to enforce policies in support of adjacent network devices, offload operations of the VN agent (policy enforcement, which can be performed by servers 12A-12X, as shown in Fig. 2) to balance resource utilization);
	mapping a policy associated with the endpoint based on the virtual network associated with the data packet (Miriyala - Fig. 2; Col. 11 lines 39-67 and Col. 12 lines 1-3, note virtual network controller 22 includes a policy controller 23, which distributes, to respective VN agents 35, a plurality of policies, which each include one or more policy rules for controlling network traffic, VN agents 35 permit or block network traffic to and/or from the logical interfaces based on the one or more policy rules);
	applying the policy to the data packet (Miriyala - Col. 8 lines 48-67, note (as an example) virtual network controller may obtain a policy from a database or other memory, the policy is then converted into configuration data supported by TOR switch 16Z, the policy may include an intent-based policy, which identifies (packet) flows that are to be blocked from being transmitted to/from BMS 28);
	wherein the policy is dynamically adjustable based on the endpoint (Miriyala - Fig. 2; Col. 5 lines 17-33, note policy framework allows tagging of objects that execute or otherwise process workloads with specific dimensions across multiple levels; Col. 11 lines 39-52, note the policy controller 23 is configured to tag a plurality of objects across a plurality of levels, the plurality of levels include a level of an object, such as a global environment level, a project level, a virtual network level, a virtual machine level, or an interface level of the object, and may also tag the plurality of objects across a plurality of categories, the plurality of categories include applications executing within VMs (virtual machines) 36, deployments, application tiers, geographic sites, virtual networks, WLs (workloads) 37, interfaces, projects, security requirements, quality requirements, users, or compliance requirements; Col. 11 lines 53-59, note each policy of the plurality of policies includes one or more policy rules for controlling network traffic, each policy rule of the plurality of policy rules specifies one or more tags).
	Miriyala does not teach in response to determining that a corresponding egress port on the first network switch has failed: forwarding, via a second egress port on the second network switch, the data packet to the endpoint; and maintaining flow states for the data packet when the data packet is sent via the second egress port of the second network switch.
	In an analogous art, Agrawal teaches in response to determining that a corresponding egress port on the first network switch has failed:
	forwarding, via a second egress port on the second network switch, the data packet to the endpoint (Agrawal - Col. 4 lines 39-45, note replicates multicast packets in the data plane and quickly performs a failover (identifying another egress path or port to forward multicast packet(s) to the destination, see Col. 1 lines 19-27) when an egress port or an egress path is identified as failed); and
	maintaining flow states for the data packet when the data packet is sent via the second egress port of the second network switch (Agrawal - Col. 8 lines 56-65, note each packet has a set of fields (n tuple) that uniquely identifies the packet’s flow, a hash of the n tuple of each packet is used to identify an egress port for the packet; Col. 8 lines 66-67 and Col. 9 lines 1-7, note resilient hashing is used to ensure that only the flows that were sent through the failed egress port are diverted to an alternative port without redistributing the flows that were sent through the operational ports (i.e., redirecting a packet flow without disrupting other packet flows)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Agrawal into Miriyala in order to implement hardware-based failover by forwarding data packets through the egress port of a different switch, reducing latency (Agrawal - Col. 1 lines 13-27).

	Regarding claim 3, Miriyala does not teach wherein hashing, layered hashing, or portchannel-based hashing is used to enable switching between ports.
	In an analogous art, Agrawal teaches wherein hashing, layered hashing, or portchannel-based hashing is used to enable switching between ports (Agrawal - Col. 8 lines 66-67 and Col. 9 lines 1-7, note resilient hashing is used to ensure that only the flows that were sent through the failed egress port are diverted to an alternative port without redistributing the flows that were sent through the operational ports; Col. 10 lines 12-22, note when an egress port fails, an alternative port is selected for the flow whose path has failed).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Agrawal into Miriyala for the same reason as claim 1 above.

	Regarding claim 5, Miriyala does not teach wherein the first port is part of a first bank of ports and the second port is part of a second bank of ports.
	In an analogous art, Agrawal teaches wherein the first port is part of a first bank of ports and the second port is part of a second bank of ports (Agrawal - Col. 6 lines 63-67 and Col. 7 lines 1-3, note identify an alternative port depending on whether the failed port is a logical port associated with a n ECMP group, a physical port associated with a LAG (link aggregation group), or a single physical port not associated with a LAG (i.e., ports may be associated with an ECMP group, LAG, or neither)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Agrawal into Miriyala for the same reason as claim 1 above.

	Regarding claim 6, Miriyala does not teach wherein failed ports that become operational are reinstated in a staggered function.
	In an analogous art, Agrawal teaches wherein failed ports that become operational are reinstated in a staggered function (Agrawal - Col. 9 lines 16-26, note the status for each physical port is maintained, if a port becomes operational at a later time, the status is changed back to “operational”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Agrawal into Miriyala for the same reason as claim 1 above.

	Regarding claim 7, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.

	Regarding claim 8, the combination of Miriyala and Agrawal, specifically Miriyala teaches wherein the policy is dynamically adjustable further based on a networking environment (Miriyala - Col. 5 lines 17-33, note policy framework allows tagging of objects that execute or otherwise process workloads with specific dimensions across multiple levels; Col. 11 lines 39-52, note the policy controller 23 is configured to tag a plurality of objects across a plurality of levels, the plurality of levels include a level of an object, such as a global environment level, a project level, a virtual network level, a virtual machine level, or an interface level of the object; Col. 11 lines 53-59, note each policy of the plurality of policies includes one or more policy rules for controlling network traffic, each policy rule of the plurality of policy rules specifies one or more tags).

	Regarding claim 9, the combination of Miriyala and Agrawal, specifically Miriyala teaches wherein the policy is dynamically adjustable further based on one or more criteria (Miriyala - Col. 5 lines 17-33, note policy framework allows tagging of objects that execute or otherwise process workloads with specific dimensions across multiple levels; Col. 11 lines 39-52, note the policy controller 23 may also tag the plurality of objects across a plurality of categories, the plurality of categories include applications executing within VMs (virtual machines) 36, deployments, application tiers, geographic sites, virtual networks, WLs (workloads) 37, interfaces, projects, security requirements, quality requirements, users, or compliance requirements; Col. 11 lines 53-59, note each policy of the plurality of policies includes one or more policy rules for controlling network traffic, each policy rule of the plurality of policy rules specifies one or more tags).


	Regarding claim 11, the combination of Miriyala and Agrawal, specifically Miriyala teaches wherein the host is not a virtual machine (Miriyala - Col. 3 lines 54-58, note each of data centers 10 includes a set of storage systems and application servers 12A-12X interconnected via high-speed switch fabric 14 provided by one or more tiers of physical network switches and router).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 5.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a computer-readable medium (CRM) claim format, which is taught by Miriyala (Miriyala - Col. 2 lines 29-44, note non-transitory computer-readable storage medium having stored thereon instructions executable by one or more processors).

	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 6.

Claims 2, 4, 10, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miriyala in view of Agrawal as applied to claims 1, 3, 7, 12, 15, and 17 above, and further in view of Shah et al. (US 2016/0232019 A1), hereinafter referred to as Shah.

	Regarding claim 2, the combination of Miriyala and Agrawal does not teach wherein the flow states comprise the TCP flow state and locality.
	In an analogous art, Shah teaches wherein the flow states comprise the TCP flow state and locality (Shah - Paragraph [0044], note the CFA (configurable flow accelerator) may also supported execution of Software Defined Networking (SDN) policies; Paragraph [0053], note the CFA may track flow states and identify and/or assign ages to the flows, TCP flow states can be tracked for established flows, TCP flows on which a TCP FIN (finished) bit was detected, etc.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Shah into the combination of Miriyala and Agrawal in order to perform flow processing such as traffic shaping, metering, and scheduling based on TCP flow states (Shah - Paragraph [0044]).

	Regarding claim 4, the combination of Miriyala and Agrawal, specifically Agrawal teaches the system further comprising implementing equal-cost multi-path (ECMP) routing (Agrawal - Col. 8 lines 40-55, note the process determines whether the logical port is associated with an ECMP (equal cost multi path, see Col. 2 lines 43-54), the process identifies an alternative logical port from the ECMP using resilient hashing).

	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gupta et al. (US 11,102,164 B1) discloses disaggregating policy processing off of a host in a software defined network.
	Tewari et al. (US 2020/0371842 A1) discloses software defined network policy and policy offloading to an acceleration device.
	Barry et al. (US 10,691,493 B1) discloses policy management over a disaggregated hardware layer.
	Kancherla (US 2013/0311675 A1) discloses policy management and enforcement in a software-defined network.
	Bays (US 2016/0173371 A1) discloses maintaining TCP flow state using ACL rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461